Opinion by
Mr. Justice Paxson:
This was a certiorari to the court of quarter sessions of the •county of Philadelphia to remove into this court, for review, certain proceedings under the act of June 2, 1887, P. L. 306, to condemn a section of the Erankford & Oxford Turnpike Koad, and to free the same from tolls. The 6th section of said act provides that “Any party aggrieved by the action of the court may remove the proceedings to the supreme court by writ of certiorari, within twenty days after the final confirmation or disapproval.”
*136This writ of certiorari was brought to the action of the court-in appointing the jury and master as provided for in the act, and is therefore premature. There is no final action by the court below. This was admitted at bar, but we were desired in someway to express an opinion that would define the rights of the parties. This we could not well do upon this abortive writ. The-plaintiffs here may fairly gather from the opinion in that case, without reading between the lines, that we are of opinion the-petitioners have the right to go on with their proceeding.
This writ is quashed.